The defendant was indicted for seduction. The indictment charges that, Ed Richey, alias, etc., a man, did, by means of temptation, deception, arts, flattery, or promise of marriage, seduce Margarte Tidwell, an unmarried woman, against the peace and dignity of the state of Alabama. The defendant was convicted on October 16, 1916. The appeal was taken on October 18, 1916. The time for signing and filing of the bill of exceptions having expired, and there appearing no bill of exceptions in the record, this court will not review the given and refused charges. Mitchell v. State, 15 Ala. App. 109,72 So. 507; Paitry v. State, 196 Ala. 598, 72 So. 36.
The record is without error, and the judgment of the trial court is affirmed.
Affirmed. *Page 188